[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]INJUNCTION
After a trial in the above-captioned action, it is hereby ORDERED:
CT Page 3544
1. Daniel Quinn, Gordon Debigare and their agents, servants and employees shall not point any video camera, closed circuit television camera or other camera located on the defendant Quinn's property at 151 West Service Road, Hartford, Connecticut, in the direction of the plaintiffs' premises at 145 or 147 West Service Road. All such cameras which are visible to persons entering 145 or 147 West Service Road shall be inverted in such a fashion that the base of the housing of such camera shall at all times point downward at an angle not to exceed fifty (50°) degrees from the vertical plane of the south wall of 151 West Service Road.
2. Daniel Quinn, Gordon Debigare and their agents, servants and employees shall not contact the plaintiffs' customers concerning the presence of the aforementioned cameras or the fact that the customers may have been or may in the future be observed on said cameras.
By the court,
Aurigemma, J.